srheader1a.jpg [srheader1a.jpg]
Exhibit 10.1


Effective 8/31/2020 this Dealer Agreement Second Addendum (“Second Addendum”)
attaches to, supersedes, and replaces the Dealer Agreement Addendum Dealer
Profit Sharing Program and becomes a part of the Dealer Agreement (“Agreement”)
previously entered into between SilverRock Automotive, Inc. and SilverRock
Automotive of Florida, Inc. (Collectively “SilverRock Automotive” or “Company”)
and Carvana, LLC (“Dealer”).


Whereas the parties wish to amend the Agreement for the Dealer’s participation
in the Dealer Profit Sharing Program (“Program”).


Now therefore, in consideration of the agreements contained herein to be
mutually kept and performed, the parties agree to the following:


Definitions: The capitalized terms used herein shall have the following
meanings:


a.Calculation Date: The last day of the month for February, May, August, and
November, on which Underwriting Profit calculations will be performed each year
this Addendum is in effect.
b.Calendar Year Pool: Qualifying Contracts sold between January 1 and December
31 of each year, including any contracts in such period that the Dealer issued
and which the Company is the obligor either directly or through risk transfer.
c.Claims: The total cost of vehicle repairs, benefits, and loss adjustment
expenses which have been paid or approved under the terms of Qualifying
Contracts.
d.Cumulative Profit Share Distributions: The sum of all Profit Share
Distributions prior to the applicable Calculation Date.
e.Gross Reserve Written: The sum of Reserve written at time of contract
origination for Qualifying Contracts.
f.Net Earned Reserve: The amount of the Reserve, less any Qualifying Contract
cancellation refunds, related to the portion of Claims expected to occur during
a specific period of time during the term of a Qualifying Contract.
g.Inception-to-Date: Is the period of time between the effective date of a
Qualifying Contract and the Calculation Date.
h.Loss Ratio: Claims divided by Net Earned Reserves, expressed as a percentage,
as of the Calculation Date.
i.Profit Share Distribution: The amount of Underwriting Profit that Dealer is
returned on each Payment Date, calculated per the formula below as of the
applicable Calculation Date:
a. (“Underwriting Profit”) less (“Cumulative Profit Share Distributions”) less
[(“Reserve Factor”) multiplied by (“Reserve”)]
j.Reserve Factor: Factor applied to Reserve at each respective calculation date.
k.Payment Date: The last day of the month immediately following the Calculation
Date on which any amounts due under this Second Addendum will be paid.
l.Qualifying Contracts: Company service contracts with terms of twelve (12)
months or longer which were sold by Dealer pursuant to the Dealer Agreement and
which have not been cancelled and fully (100%) refunded, in addition to those
service contracts sold prior to the Dealer Agreement which have subsequently
been transferred to the Company as obligor and which have not been cancelled and
fully (100%) refunded.


Certain information has been excluded because it both (i) is not material and
(ii) would be competitively harmful if publicly disclosed.
1

--------------------------------------------------------------------------------

srheader1a.jpg [srheader1a.jpg]
m.Reserve: Dollar amounts, calculated as of each applicable Calculation Date,
determined by Company using relevant historical loss experience, which have been
set aside for the payment of Claims.
n.Underwriting Profit: Amount by which Net Earned Reserve exceeds Claims and
taxes or fees for Qualifying Contracts calculated on an inception to date basis.
o.Underwriting Loss: Amount by which Claims, taxes and fees exceed Net Earned
Reserve for Qualifying Contracts.


Program Terms and Qualification:


a.Profit Share Distribution: The Parties agree to calculate and process the
Profit Share Distribution, (“Underwriting Profit”) less (“Cumulative Profit
Share Distributions”) less [(“Reserve Factor”) multiplied by (“Reserve”)],in
accordance with the applicable Calculation Dates and Payment Dates.


The “Reserve Factor” and “Reserve” applied to the above Profit Share
Distribution may be allocated into Calendar Year Pools as follows:
▪If any Calendar Year Pool maintains a Loss Ratio below [***] as of the
Calculation Date, the Reserve Factor for such Calendar Year Pool will be [***]
and applied to all outstanding Reserve. For each Calendar Year Pool that
maintains a Loss Ratio of greater than [***] as of the Calculation Date, each 1%
increase in loss ratio, rounded to the nearest one, above [***] will increase
the [***] Reserve Factor applied to such Calendar Year Pool by 1%.
▪If Gross Reserve Written in the most recent Calendar Year Pool decreases by
more than 40% from the trailing calendar year, the base reserve factor will
increase from [***] to [***].


b.A negative Profit Share Distribution Calculation does not require a payment
from Dealer to Company. Profit Share Distributions shall only flow from Company
to Dealer.
c.The First remittance of Profit Share Distribution, if applicable, shall be
made to Dealer on the Payment Date following the first Calculation Date.
d.This Second Addendum terminates automatically upon termination of the Dealer
Agreement.
e.This Second Addendum can be terminated by either party with ninety (90) days’
prior written notice.
f.This Second Addendum terminates automatically upon any of the following acts
by Dealer: fraud or intentional misconduct against Company, filing for
bankruptcy, insolvency, assignment for benefit of creditors or any act of
similar or like nature.
g.Upon termination, all Profit Share Distribution payments on existing Calendar
Year Pools will continue to be paid to the Dealer according to the terms and
qualifications above until the total Underwriting Profit or Underwriting Loss is
fully realized.
h.Nothing in this Second Addendum changes the Parties’ existing obligations
under the Agreement.
i.Company has the right to offset Profit Share payments under this Addendum by
any amounts Dealer owes to Company under the Agreement.




[***] Redacted for confidentiality purposes.
2

--------------------------------------------------------------------------------

srheader1a.jpg [srheader1a.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.



SilverRock:Dealer:SilverRock Automotive, Inc.Carvana, LLCSilverRock Automotive
of Florida, Inc.1930 W Rio Salado Pkwy1720 W Rio Salado PkwyTempe, AZ
85281Tempe, AZ 85281Signature:/s/ Erik RasmussenSignature:/s/ Matt
DundasAuthorized Representative of SilverRockAuthorized Representative of
DealerName:Erik RasmussenName:Matt DundasTitle:Sr. Managing
DirectorTitle:Director, FinanceDate:9/28/2020Date:9/28/2020

3